DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 5/11/2022 is acknowledged.
Applicant has withdrawn claims 12-23.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the limitation “corresponding target based parameter and the user reaching the corresponding target based parameters,” lacks antecedent basis for “corresponding target based parameter” because no target-based parameter is previously established and there is no recitation of what the unclaimed target-based parameter corresponds to. Therefore, this claim is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heneghan et al. (U.S. Patent Application Publication No. 2016/0270718) hereinafter referred to as Heneghan; in view of Reifman et al. (U.S. Patent Application Publication No. 2018/0289314) hereinafter referred to as Reifman; further in view of Pedersen et al. (U.S. Patent Application Publication No. 2014/0052220) hereinafter referred to as Pedersen.
Regarding claim 1, Heneghan teaches a method for providing feedback to a user (¶[0068]) for improving performance level management (¶¶[0024-0025], ¶[0172]), the method comprising: 
collecting a first set of information from the user (¶¶[0049-0050]); 
determining a current performance level of the user by: 
using a wearable electronic device (¶[0086]) to determine a sleep score (¶[0198]) and a sleep debt (¶[0191]), and 
measure one or more of the user's previous physical activity, heart rate, or body temperature (¶¶[0076-0077], ¶[0092]); 
calculating weights for the sleep score, and for the measured one or more of the user's previous physical activity, heart rate, or body temperature (Fig. 1, block diagram of inputs into linear classifier of Fatigue Monitoring Module, which each have coefficient weights in the model ¶[0144]); and 
calculating a weighted sum of the weighted sleep score and the one or more of the weighted user's previous physical activity, weighted heart rate, or weighted body temperature (Fig. 1, block diagram of inputs into linear classifier of Fatigue Monitoring Module, which each have coefficient weights in the model ¶[0144]); 
setting a target level of performance of the user (¶[0113]); 
measuring by sensors of the wearable electronic device, at least one parameter that describes a circadian rhythm (¶[0134]) and at least one parameter that describes a duration of sleep or sleep cycle of the user (¶[0085]); 
providing an alert and feedback to the user related to the comparison of the target level of performance and a determined performance level (¶[0113]); 
wherein the feedback comprises instructions to the user to change the duration of sleep or the sleep cycle of the user to achieve the target level of performance (¶¶[0173-0174]).
Heneghan does not teach the calculated sleep debt as a weighted input into the linear classifier.
Heneghan also does not teach incorporating information regarding the user as a morning or evening person or comparing a separately determined performance level from at least one parameter that describes a circadian rhythm, the at least one parameter that describes a duration of sleep or sleep cycle of the user, the current performance level, and current time zone information measured over a plurality of days.
Attention is brought to the Reifman reference, which teaches calculated sleep debt as a weighted input into a fatigue model (¶¶[0061-0063]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the fatigue index of Heneghan to include sleep debt as an input, because Reifman teaches that it reflects how well a user recovers from fatigue during sleep (Reifman, ¶[0061]).
Reifman also teaches comparing a separately determined performance level (user chooses statistics to plot from a drop down menu (¶[0143]) from at least one parameter that describes a circadian rhythm (¶[0059]), the at least one parameter that describes a duration of sleep (¶[0143]) of the user, the current performance level, and current time zone information measured over a plurality of days (¶[0143] up to 100 separate events).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the performance level calculation of Heneghan to encompass a separately calculated performance level including different parameters, as taught by Heneghan, because Heneghan teaches improvements to previous models and indexes (Heneghan ¶[0006], ¶[0010]).
Reifman does not teach incorporating information regarding the user as a morning or evening person into feedback to the user. 
Attention is drawn to the Pedersen reference which teaches that a person’s chronotype affects an individual user’s circadian rhythms and response to particular schedules (Fig. 12, ¶[0004])
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the feedback for improving sleep and performance of Heneghan as modified, to include adjustments based on an individual’s chronotype, as taught by Pedersen, because Pedersen teaches that incorporating it into scheduling and optimization improves efficiency and productivity of users (Pedersen ¶[0003], ¶[0005]).
Regarding claim 2, Heneghan as modified teaches the method according to claim 1.
Heneghan further teaches wherein the at least one parameter that describes the duration of sleep or sleep cycle of the user is measured as a time between a moment of falling to sleep and a moment of waking up (¶[0085] objective sleep measures extracted from sensor signals), wherein the moment of falling asleep and the moment of waking up is determined based on at least one of a pre- defined change in a heart rate and a pre-defined change in body movement (¶[0083] ¶[0086] ¶[0089], see WIPO publication incorporated by reference as well, cited by the Examiner on the PTO-892).
Regarding claim 3, Heneghan as modified teaches the method according to claim 1.
Heneghan further teaches wherein the first set of information comprises physiological performance related information based on an external data input by the user (¶¶[0119-0127]).
Regarding claim 4, Heneghan as modified teaches the method according to claim 3.
Heneghan further teaches wherein the external data comprises at least one of travel information (¶[0115])
Regarding claim 5, Heneghan as modified teaches the method according to claim 3.
Heneghan further teaches wherein the external data comprises travel information, and the travel information comprises information on future travels (¶[0115])
Regarding claim 7, Heneghan as modified teaches the method according to claim 1.
Heneghan further teaches wherein the method comprises a step of storing the measured at least one parameter that describes the circadian rhythm and the measured at least one parameter that describes the duration of sleep or sleep cycle of the user (¶[0117]).
Regarding claim 8, Heneghan as modified teaches the method according to claim 7.
Heneghan further teaches wherein the stored measured at least one parameter that describes the circadian rhythm and the stored measured at least one parameter that describes the duration of sleep or sleep cycle of the user combined with an input by the user is used in a step of re-calibration of the wearable electronic device (¶[0112], ¶[0200]).
Regarding claim 9, Heneghan as modified teaches the method according to claim 8.
Heneghan further teaches wherein the input by the user is based on biological data derived from a laboratory test (¶[0135]) and gender (¶[0143]), and the biological data comprises a level of at least one hormone (¶[0135]).
Regarding claim 10, Heneghan as modified teaches the method according to claim 1.
Heneghan further teaches wherein the method further comprises continuing measuring, to follow up if the feedback results in one of the user changing behavior (¶[0173] user compliance/adherence).
Regarding claim 11, Heneghan as modified teaches the method according to claim 1.
Heneghan further teaches wherein the method further comprises determining a set of parameters that describes user adherence and accuracy of reaching the target level, and further using the set of parameters to provide feedback to the user (¶[0173]).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heneghan, Reifman, and Pedersen as applied to claim 1 above, and further in view of Dothie et al. (U.S. Patent Application Publication No. 2011/0015495) hereinafter referred to as Dothie. 
Regarding claim 6, Heneghan as modified teaches the method according to claim 3.
Heneghan further teaches user-input external data comprising stress level (¶[0051]).
Heneghan does not teach wherein the external data comprises a target set by the user, and the target set by the user comprises at least one of target stress level, readiness index, improved sleep, increased activity and definition of personal optimum stress level.
Attention is drawn to the Dothie reference, which teaches wherein the external data comprises a target set by the user (¶[0143]), and the target set by the user comprises at least one of improved sleep (¶[0156]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the user interface of Heneghan as modified to include user goal setting, as taught by Dothie, because a user is motivated to reach their own goals and priorities.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/Examiner, Art Unit 3792       

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792